                                                                                                          ,;
                                                                                                          t
                                                               ! DOCUMENT                                 lj
UNITED STATES DISTRICT COURT
                                                               I
                                                               1
                                                                •   ELECTRONI CALLY FILED                 IiI
SOUTHERN DISTRICT OF NEW YORK
                                                                I
                                                               1 DOC #=- - --+--+--- - ll
                                                               !,I ·~.,., •/', T,
                                                                  1 1 L
                                                                                    ..
                                                                        TL t:,'"·'D•·-~---t-~
                                                                                    A    •
                                                                                             ~ t ·r
                                                                                            1_,.f;z__ o
                                                                                                 ~ ~- 1'iI
                                                               11                                /
 EDDY AQUINO,                                                  ··===============:.!
                 Plaintiff,                               l 8-CV-2009 (BCM)
         -against-
                                                          ORDER
 JOSEPH'S AUTO CENTER, INC .,
                 Defendant.


       BARBARA MOSES, United States Magistrate Judge.

       The parties having settled their dispute, including claims brought under the Fair Labor

Standards Act (FLSA) and having consented to Judge Moses's authority for all remaining

proceedings pursuant to 28 U.S .C. § 636(c), including review of their settlement agreement

pursuant to Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015);

       It is hereby ORDERED that all deadlines previously set in this action are vacated.

       It is further ORDERED that the parties shall submit, no later than March 4, 2020 : (a) a

fully-executed copy of their written settlement agreement, which will be placed on the public

docket, see Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012); (b) a joint letter

setting forth their views as to why their settlement agreement is fair and reasonable and should be

approved in light of the factors enumerated in Wolinsky, 900 F. Supp. 2d at 335-36; and (c)

counsel's time and expense records if an award of attorneys' fees and costs is requested.

       The parties are cautioned that "it would be the very rare case, if any, where confidentiality

terms in a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given

the policy concerns underlying the FLSA ." Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *4

(S.D .N .Y. Nov . 6, 2015). This caution extends to so-called non-disparagement clauses, if such

clauses prevent a plaintiff from making truthful statements concerning his employment, the lawsuit

underlying the proposed settlement, or the settlement itself. See Weng v. T&W Rest., Inc., 2016
WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (Moses, M.J.) (non-disparagement clause "must

include a carve-out for truthful statements about [a plaintiffs] experience in litigating [his] case")

(internal quotation marks omitted; modifications in original).

       The parties are further cautioned that courts in this District ordinarily refuse to approve

FLSA settlements that include one-way or overbroad general releases. See, e.g., Lopez, 2016 WL

1319088, at *2 ; Pinguil v. We Are All Frank, Inc., 2018 WL 2538218 (S .D.N.Y. May 21, 2018)

(Moses, M.J.).

        The parties are further cautioned that the Court expects a detailed explanation of the basis

for any award of attorneys' fees and costs, supported by counsel's time and expense records. "In

this District, fees exceeding one third of the settlement fund are rarely approved absent special

circumstances." Hui Liang Zhao v. Hiro Sushi at Ollie's, Inc. , 2016 U.S. Dist. LEXIS 194344, at

*12 (S.D.N.Y. Nov . 10, 2016) (Moses, M.J.). In such a case, "the appropriate denominator is the

total settlement net of costs." Pinguil v. YTF Hair Extensions Inc., 2018 U.S. Dist. LEXIS 26010,

at *5 (S.D.N.Y. Feb. 15 , 2018) (Moses, M.J.) (emphasis in original; internal quotation marks

omitted).

        Dated: New York, New York
               February 3, 2020

                                                        SO ORDERED.




                                                        United States Magistrate Judge




                                                    2
